Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  In Line 6, the recitation of, “a two areas” should recite, “[[a]] two areas” to improve clarity.
Claim Interpretation under 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: 
"axial retention feature” in Claims 3 and 13.
Because this limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure in the specification is described in Para 44 of the specification. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 7, the recitation of, “the second springs” in Line 1 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the one or more second springs”, and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 10, the recitation of, “the one or more second springs are equally circumferentially spaced about the seal housing” renders the claim unclear and indefinite, since the scope of the claim includes a single second spring, however, at least two second springs are required to have equally circumferentially spaces about the seal housing. 
Regarding Claim 17, the recitation of, “the second springs” in Line 1 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the one or more second springs”, and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 20, the recitation of, “the one or more second springs are equally circumferentially spaced about the seal housing” renders the claim unclear and indefinite, since the scope of the claim includes a single second spring, however, at least two second springs are required to have equally circumferentially spaces about the seal housing.    **Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 10,024,241 B2) hereinafter referred to as Miller.

    PNG
    media_image1.png
    441
    575
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    393
    503
    media_image2.png
    Greyscale

Regarding Claim 1, Miller discloses a seal assembly comprising:
an annular seal support (410, figure 5 also reproduced/annotated above);
an annular seal housing (310, figure 4 also reproduced/annotated above) operably connected to the seal support (see figure 4-5), the seal housing including:
a first axial surface (see annotated figure 5) facing away from the seal support (see figure 5); and
a second axial surface (see annotated figure 5) opposite the first axial surface (see annotated figure 5);
a seal (330) disposed at the first axial surface (best seen from figures 4-5);
one or more first springs (see annotated figure 4) extending between the seal support and the second axial surface (see annotated figures 4-5) to urge the seal housing away from the seal support (intended use recitation; see annotated figures 4-5); and
one or more second springs (see annotated figure 4) disposed at the first axial surface (see annotated figures 4-5) to urge the seal housing toward the seal support (intended use recitation; see annotated figures 4-5).
Regarding Claim 6, Miller discloses that the seal and a seal seat (see embodiment illustrated in figure 3, also reproduced/annotated below, where the seal 330 is analogous to 230; note that seal seat between the embodiments of figure 2 and 3 may be combined, see Col 6 Lines 65-67) define a seal interface therebetween (see annotated figure 3).

    PNG
    media_image3.png
    320
    368
    media_image3.png
    Greyscale

Regarding Claim 7, Miller discloses that the second springs are configured to reduce a net axial force of the seal on the seal seat (recitation considered as functional language where the disclosure is capable of performing the recited function, see annotated figure 4).
Regarding Claim 8, Miller discloses that the one or more second springs are helical springs (see annotated figure 4).
Regarding Claim 9, Miller discloses that the one or more second springs are one to sixteen second springs (see annotated figure 4).
Regarding Claim 10, Miller discloses that the one or more second springs are equally circumferentially spaced about the seal housing (see annotated figure 4 and Col 4 Lines 46-48).
Regarding Claim 11, Miller discloses a gas turbine engine, comprising:
a combustor (56, figure 1);
a turbine (see 28, figure 1) driven by products of the combustor (see figure 1);
a compressor (see 24, figure 1) operably connected to the turbine and driven by rotation of the turbine (see figure 1); and
a seal assembly (see figure 4) to seal between two areas of the gas turbine engine (implicit from figures 4-5), the seal assembly including:
an annular seal support (410, figure 5);
an annular seal housing (310, figure 4) operably connected to the seal support (see figure 4-5), the seal housing including:
a first axial surface (see annotated figure 5) facing away from the seal support (see figure 5); and
a second axial surface (see annotated figure 5) opposite the first axial surface (see annotated figure 5);
a seal (330) disposed at the first axial surface (best seen from figures 4-5);
one or more first springs (see annotated figure 4) extending between the seal support and the second axial surface (see annotated figures 4-5) to urge the seal housing away from the seal support (intended use recitation; see annotated figures 4-5); and
one or more second springs (see annotated figure 4) disposed at the first axial surface (see annotated figures 4-5) to urge the seal housing toward the seal support (intended use recitation; see annotated figures 4-5).
Regarding Claim 16, Miller discloses that the seal and a seal seat (see embodiment illustrated in figure 3, where the seal 330 is analogous to 230; note that seal seat between the embodiments of figure 2 and 3 may be combined, see Col 6 Lines 65-67) define a seal interface therebetween (see annotated figure 3).
Regarding Claim 17, Miller discloses that the second springs are configured to reduce a net axial force of the seal on the seal seat (recitation considered as functional language where the disclosure is capable of performing the recited function, see annotated figure 4).
Regarding Claim 18, Miller discloses that the one or more second springs are helical springs (see annotated figure 4).
Regarding Claim 19, Miller discloses that the one or more second springs are one to sixteen second springs (see annotated figure 4).
Regarding Claim 20, Miller discloses that the one or more second springs are equally circumferentially spaced about the seal housing (see annotated figure 4 and Col 4 Lines 46-48).
Allowable Subject Matter
Claims 2-5 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2 and 12, Miller discloses one or more retention pins (see 379, figure 4) extending from the seal support through the seal housing (see figure 4), but is silent on the one or more second springs extending along the one or more retention pins. Furthermore, it would not have been obvious to one of ordinary skill in the art to include one or more second springs extending along the one or more retention pins without relying on Applicant’s invention.
Therefore, it is not known in, nor obvious from the prior art to construct a sleeve assembly as claimed.  
Regarding Claim 5 and 15, Miller is silent on the one or more second springs being circumferentially offset from the one or more first springs. Furthermore, it would not have been obvious to one of ordinary skill in the art to make the one or more second springs being circumferentially offset from the one or more first springs without relying on Applicant’s invention.
Therefore, it is not known in, nor obvious from the prior art to construct a seal assembly as claimed.  
Claims 3-4 and 13-14 contain allowable subject matter by virtue of their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0248093 A1 relates to a shaft seal assembly (see figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABBIR HASAN whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday-Friday 10:30 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sabbir Hasan/Primary Examiner, Art Unit 3745